Mr. Justice Sears delivered the opinion of the court. The first, and, as we view it, controlling question in this appeal is raised by a motion of appellees to dismiss the appeal upon the ground that the decree or order is interlocutory only, and not final. We are of opinion that the contention is sound, and that the appeal must be dismissed. The findings of the court that as to the note secured by the second trust deed no relief could be granted appellant because the debt had been paid by payments of usurious interest, and the further finding that as to the other note secured by the first trust deed, the suit was prematurely brought, were such findings as might naturally have been followed by an order dismissing appellant’s bill for want of equity. Such an order would have been final and appeal-able. But no such order was entered. On the contrary, the cause is retained upon the bill of complaint for the purpose evidently of awaiting termination of the period of forbearance, and then determining whether appellant will be entitled to relief. We have no occasion to revie \y the propriety of thus retaining the cause, for the very fact that it is retained and is not disposed of by final decree precludes us from review. If the order is interlocutory only, the appeal will not lie. Coates v. Cunningham, 80 Ill. 467. We are of opinion that it is interlocutory. Hayes v. Caldwell, 10 Ill. 33; R. & M. R. R. Co. v. F. L. & T. Co., 70 Ill. 249; Hunter v. Hunter, 100 Ill. 519; Gunn v. Donoghue, 135 Ill. 479; C. & N. W. Ry. Co. v. City, 148 Ill. 141; Grant v. Phoenix Co., 106 U. S. 429. In Hunter v. Hunter, supra-, the decree in question had found that the complainant was entitled to a separate maintenance, and so decreed, but did not determine the amount which should be ordered paid for the complainant’s support. The Supreme Court held that this decree was not final in the sense that an appeal would lie from it; that it would become final and appealable only when the court decreed an amount to be paid, and that the Appellate Court had no jurisdiction to entertain an appeal from the decree. In C. & H. W. Ry. Co. v. City, supra, the Supreme Court said: “A judgment or decree is said to be final when it terminates the litigation between the parties on the merits of the case, so that, when affirmed by the reviewing court, the court below has nothing'to do but to execute the judgment or decree it had already entered.” In Grant v. Phoenix Co., supra, a decree had been entered in a suit for foreclosure, by which it was determined that the plaintiff was the holder and owner of the obligations secured by the mortgage; that the defendant had made default in payment upon these obligations; that defendant had not paid taxes; and that the indebtedness of the defendant to the plaintiff exceeded the value of the mortgaged real estate; and an accounting was ordered to determine the amounts due and amount paid for taxes, etc. The court held upon review that the decree was not final, in that it did not order sale of the mortgaged land. This latter decision is upon the facts presented directly applicable to the case now under consideration. The fact that a part of the order, if it stood alone, would be a final adjudication of the rights of the parties in that behalf, does not operate to make the decree a final decree when the court expressly reserves its final decision as to the granting or denying of the foreclosure which is prayed for by the bill of complaint. A cause can not be thus brought piecemeal for review. Sholty v. Sholty, 140 Ill. 81. We are aware that it is held in a certain class of orders, interlocutory in nature, and where no appeal is provided by statute, that there may nevertheless be an appeal, which will be entertained upon the ground of a peculiar hardship which would result from a delay until final decree. Crouch v. Bank, 156 Ill. 342. But we find nothing in this case to bring it within the exception. Pain v. Kinney, 175 Ill. 264. The appeal is therefore dismissed.